Case 0:20-cv-61249-WPD Document 33 Entered on FLSD Docket 07/21/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  FT. LAUDERDALE DIVISION

   JHON SARMIENTO, Individually and on             )
   behalf of all others similarly situated,        )
                                                   )
                  Plaintiff,                       )
                                                   )
   v.                                              )    Case No. 0:20-cv-61249
                                                   )
   SCHEAR CONSTRUCTION, LLC, a                     )
   Florida Limited Liability Company,              )
                                                   )
                  Defendant.                       )


   JOINT MOTION TO MODIFY CASE MANAGEMENT AND SCHEDULING ORDER

         Plaintiff, Jhon Sarmiento, and Defendant, Schear Construction, LLC, jointly move to

  modify the November 6, 2020 Order Setting Trial Date & Discover Deadlines, Referring Case to

  Mediation & Referring Discovery Motions to United States Magistrate Judge (Doc. 19) (the

  “Scheduling Order”). In support of this motion, the parties state as follows:

         1.      This matter is a combined Fair Labor Standards Act (“FLSA”) collective action and

  putative Rule 23 class action for alleged violations of the United States Virgin Island Labor Code.

  The case is principally based on claims by laborers for construction work done in the U.S. Virgin

  Islands.

         2.      On November 6, 2020, the Court entered the Scheduling Order.

         3.      Thereafter the Parties have been cooperatively working on various facets of the

  case. On May 13, 2021, Plaintiff moved without opposition to conditionally certify an FLSA opt-

  in class. (Doc. 27). On May 21, 2021, the Court granted that motion. (Doc. 30). On June 3, 2021,

  Defendant provided Plaintiff a list of putative class members. Plaintiff sent notice to the putative

  class by U.S. Mail on July 13, 2021. Pursuant to the Court’s May 21, 2021 Order, putative class

                                                   1
Case 0:20-cv-61249-WPD Document 33 Entered on FLSD Docket 07/21/2021 Page 2 of 3




  members have a maximum of 60 days from the date notice was sent to opt into this action.

          4.     The Court’s Scheduling Order set the close of discovery for July 30, 2021 and set

  the remaining case deadlines to be consistent with a February 2022 trial term. However, given the

  timing of conditional certification of the FLSA collective and the pending notice and opt-in period,

  including the anticipated need for opt-in-related discovery, the Parties request that the Court

  modify the Scheduling Order to extend all current deadlines to permit 90 days of discovery

  following the close of the notice period.

          5.     The Parties believe the proposed deadlines set forth below are appropriate given

  the current posture of the action:

      •   Discovery Cutoff – Friday, December 10, 2021
      •   Substantive Pretrial Motions – Friday, January 21, 2022
      •   Daubert Motions – 60 days before calendar call
      •   Mediation Cutoff – 60 days before start of the trial’s two-week calendar
      •   Mandatory Pretrial Stipulation – Friday, June 17, 2022
      •   Motions in Limine – Friday, June 17, 2022
      •   Responses to Motions in Limine – Friday, June 24, 2022
      •   Jury Instructions or Proposed Findings & Conclusions – Friday, June 24, 2022
      •   Voir Dire Questions – Calendar call
      •   Exhibit List for Court – First day of Trial (impeachment excepted)
      •   Witness List for Court – First day of Trial (impeachment excepted)


                                       MEMORANDUM OF LAW

          Modification of a scheduling order is permitted pursuant to Federal Rule of Civil

   Procedure 16(b)(4) “for good cause and with the judge’s consent.” The Eleventh Circuit Court of

   Appeals has upheld the “authority of the district court to control the pace of litigation before it,”

   and “the broad discretion [that] district courts have in managing their cases.” Chrysler Inter. Corp.

   V. Chemaly, 280 F.3d 1358, 1360 (11th Cir. 2002), citing Johnson v. Bd. Of Regents of University

   of Georgia, 263 F.3d 1234, 1269 (11th Cir. 2001) (“[W]e accord district courts broad discretion

   over the management of pre-trial activities, including discovery and scheduling”).

                                                    2
Case 0:20-cv-61249-WPD Document 33 Entered on FLSD Docket 07/21/2021 Page 3 of 3




          WHEREFORE, Defendant respectfully requests that this Court grant this motion and

   modify the Scheduling Order by extending the current deadlines as set forth in paragraph 5 above.

  Dated this 21st day of July 2021.

                                               Respectfully submitted,


   /s/ Andrew R. Frisch                               /s/ Jesse I. Unruh
   Andrew R. Frisch                                   Jesse I. Unruh, Esq.
   MORGAN & MORGAN, P.A.                              SPIRE LAW, LLC
   8151 Peters Road., 4th Floor                       Florida Bar No. 91121
   Plantation, Florida 33324                          2752 W. State Road 426, Suite 2088
   Telephone: (954) WORKERS                           Oviedo, Florida 32765
   Facsimile: (954) 327-3013                          jesse@spirelawfirm.com
   E-mail: AFrisch@forthepeople.com                   Attorney for Defendants | Schear
   Trial Counsel for Plaintiff                        Construction, LLC.




                                                  3
